DETAILED ACTION
The following Office action concerns Patent Application Number 16/528,403.  Claims 1-17 are pending in the application.
Claims 12-16 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed June 15, 2021 has been entered.
The previous grounds of rejection of claims 1-12 under 35 USC 102 and/or 103 over Wang et al, Cornwell et al and Okamoto et al are withdrawn in light of the applicant’s amendment.
The previous rejection of claims 6, 7, 10 and 11 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. § 103 as being obvious over Wang et al (US 2017/0338010) in view of Dumee 
Wang et al teaches a carbon nanotube wire comprising a plurality (aggregate) of carbon nanotubes arranged in substantially parallel orientation (par. 38; Fig. 7).  The carbon nanotube wire is composed of double-walled carbon nanotubes (par. 40, 42).  Double-walled carbon nanotubes implicitly includes 100 % double-walled carbon nanotubes.  The diameter of the double-walled carbon nanotubes is 1 to 50 nm (par. 42).  The wire has a diameter (length in a width direction) of 0.5 nm to 100 µm (par. 40).  The length of the wire is at least 60 µm (Fig. 10).
Wang et al in view of Cornwell et al does not teach the full width at half maximum from small angle X-ray scattering for the carbon nanotubes.  
However, Dumee et al teaches a small angle X-ray scattering technique for characterizing the orientation and degree of alignment of carbon nanotubes (p. 563).  The carbon nanotubes have a high degree of alignment (p. 563; Fig. 2B).  The full width at half maximum from small angle X-ray scattering for the aligned carbon nanotubes is less than about 50̊ (Fig. 5).  
Wang et al teaches carbon nanotubes having a substantially parallel alignment.  A substantially parallel alignment has a high degree of alignment.  Dumee et al teaches that a high 
Wang in view of Dumee does not teach that the carbon nanotubes have an hexagonal close-packed arrangement.  
However, Cornwell et al teaches carbon nanotube fibers composed of parallel carbon nanotubes having an hexagonal close-packed structure (par. 4, Fig. 1C).  The hexagonal close-packed structure is the result of van der Waals forces between the nanotubes (par. 4).  It would have been obvious to a person of ordinary skill in the art to combine the hexagonal close-packed structure of Cornwell et al with the carbon nanotube wire of Wang in view of Dumee in order to obtain a carbon nanotube structure that arises naturally due to the van der Waals forces between the carbon nanotubes.
Regarding claim 6, Wang et al teaches that a diameter of the carbon nanotube aggregate structure is 0.5 nm to 100 µm (par. 40).  Therefore, a diameter of the carbon nanotube wire having the hexagonal close-packed structure of Wang in view of Dumee and Cornwell is also 0.5 nm to 100 µm. 

Claims 8, 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al in view of Dumee et al, Cornwell et al and Okamoto et al (US 2015/0318069). 
Wang in view of Dumee and Cornwell teaches a carbon nanotube wire as described above.  Wang in view of Dumee and Cornwell does not teach the G/D band ratio of the carbon nanotubes.
However, Okamoto et al teaches a carbon nanotube aggregate having G/D band ratio of 30-200 (abstract; par. 40).  A G/D band ratio in this range indicates higher crystallinity and electrical conductivity (par. 40).  A person of ordinary skill 
Regarding claim 11, Wang et al teaches that a diameter of the carbon nanotube aggregate structure is 0.5 nm to 100 µm (par. 40).  Therefore, a diameter of the carbon nanotube wire having the hexagonal close-packed structure of Wang in view of Dumee, Cornwell and Okamoto is also 0.5 nm to 100 µm.	
Claim 17 is rejected under 35 U.S.C. § 103 as being obvious over Wang et al (US 2017/0338010) in view of Dumee et al (Carbon, 63, 2013, pp. 562-566).
Wang et al teaches a carbon nanotube wire comprising a plurality (aggregate) of carbon nanotubes arranged in substantially parallel orientation (par. 38; Fig. 7).  The carbon nanotube wire is composed of double-walled carbon nanotubes (par. 40, 42).  Double-walled carbon nanotubes implicitly includes 100 % double-walled carbon nanotubes.  The diameter of the double-walled carbon nanotubes is 1 to 50 nm (par. 42).  The wire has a diameter (length in a width direction) of 0.5 nm to 100 µm (par. 40).  The length of the wire is at least 60 µm (Fig. 10).

Wang et al does not teach the full width at half maximum from small angle X-ray scattering for the carbon nanotubes.  
However, Dumee et al teaches a small angle X-ray scattering technique for characterizing the orientation and degree of alignment of carbon nanotubes (p. 563).  The carbon nanotubes have a high degree of alignment (p. 563; Fig. 2B).  The full 
Wang et al teaches carbon nanotubes having a substantially parallel alignment.  A substantially parallel alignment has a high degree of alignment.  Dumee et al teaches that a high degree of alignment produces a full width at half maximum from small angle X-ray scattering of less than about 50̊ (Fig. 5).  Therefore, a person of ordinary skill in the art would reasonably expect the aligned carbon nanotubes of Wang et al in view of Dumee to have a full width at half maximum from small angle X-ray scattering of less than about 50̊.
Response to Arguments
The applicant argues that Dumee teaches a q value that is outside of the claimed range of 2.0 nm-1 or higher.  However, the applicant has not shown that the q value discussed in Dumee relates to a (10) peak in the diffraction pattern as required by the instant claims.  Furthermore, Fig. 3 in Dumee shows a peak at about 3 nm-1 which appears to correspond to the applicant’s (10) peak.  A q value of 3 nm-1 would be within the claimed range.  Therefore, the applicant’s argument is not persuasive.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 28, 2021